DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    638
    465
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what structure defines the claimed “pressurization chamber.” It is unclear what delineates the boundaries of the claimed “pressurization chamber.”
Claim Rejections - 35 USC § 102/103
Claims 1-10 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over RUEGG (US 2,732,073). See, inner basket 11, outer basket 3, slurry supplying portion 15, gas supplying portion 21 or 22, “pressurization chamber” 19,  “pressurization chamber rotating portion” 2, and “pressurization chamber rotating portion” 12.

    PNG
    media_image2.png
    909
    577
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed November 21, 2022 have been fully considered but they are not persuasive. Applicant has argued:
Amended claim 1 recites, "[a] pressurizing centrifugal dehydrator for removing moisture, the pressurizing centrifugal dehydrator comprising ... an inner basket connected to a slurry supplying portion ... an outer basket surrounding the inner basket ... a pressurization chamber disposed in the outer basket and outside the inner basket; and a gas supplying portion connected to the pressurization chamber ... wherein the gas supplied to the pressurization chamber is ejected from the pressurization chamber toward a dehydration product positioned between the outer basket and the pressurization chamber."

Applicant apparently fails to appreciate the facts that: structure defining the claimed “pressurization chamber” is not positively recited in claim 1 and the materials being treated (e.g., “gas supplied” and “dehydration product”) do not limit the structure of the apparatus being claimed.
Claims 1-10 are apparatus claims. A “pressurization chamber” as recited in claim 1 is merely “an enclosed space or cavity” capable of being “pressurized,” (an intended use). Claim 1 still does not positively recite any means to pressurize the chamber or supply a gas, or eject the gas. Applicant argues functional limitations without claiming structure sufficient to accomplish the claimed functions. Moreover, materials being treated (e.g., “supplied gas” and “a dehydration product”) do not limit the apparatus being claimed; see MPEP Section 2115.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776